Citation Nr: 0000076	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-03 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

Entitlement to service connection for bilateral hearing loss, 
residuals of an injury to the right eardrum, residuals of an 
injuries of the left arm and wrist, a gastrointestinal 
disability, and bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel 
REMAND

The veteran served on active duty in the Air Force from March 
1953 to March 1957, and from July 1957 to April 1960.  He was 
a member of the Army National Guard from 1963 until 1988, and 
was apparently also employed by the Guard in a civilian 
capacity during that period.    

On appeal, the veteran has maintained that some of the 
claimed disabilities were incurred in or aggravated active 
service.  He has also contended that his claimed disabilities 
may have been incurred or aggravated while he was in an 
active or inactive duty for training status as a member of 
the Army National Guard.

In 1995, the regional office requested that the National 
Personnel Records Center provide any medical records for the 
period that the veteran was a member of the Army National 
Guard.  This Center replied that there were no medical 
records on file.  However, it is noted that medical records 
for National Guard personnel may be kept separately, usually 
under the control of the State National Guard office.  
Furthermore, his records were also apparently reviewed at a 
National Guard Office in Washington DC in 1988.  The Board 
finds that another attempt should be made to obtain any 
service medical records that might be available for the 
extended period that the veteran was a member of the Army 
National Guard.  In addition, the Board finds that the 
regional office should request that the Army National Guard 
should clarify and certify the dates of any active duty for 
training periods while the veteran was a member.

A review of the veteran's medical records from his periods of 
active duty indicates that he had occasional gastrointestinal 
complaints.  The current record also contains a Department of 
Veterans Affairs (VA) surgical report showing that the 
veteran had a repair of a hiatus hernia in October 1975.  
However, the complete clinical records, and, particularly, 
the veteran's history on admission for this period of 
hospitalization, have not been obtained by the regional 
office.  The clinical history might indicate the length and 
severity of the hiatus hernia that was repaired, and might 
give an indication as to whether the veteran's 
gastrointestinal complaints in service were linked to the 
hiatus hernia repair performed in 1975.  The Board finds that 
an attempt should be made to obtain these clinical records of 
his hospitalization.  

It is noted that where there are possible records in 
construction or actual possession of the VA, such records 
should be obtained prior to final appellate review.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

The veteran has also indicated that he continues to have 
gastrointestinal problems as the result of his hiatus hernia.  
The Board believes that a special gastrointestinal 
examination should be conducted to determine whether there is 
any etiological relationship between the hiatus hernia 
repaired in 1975, any current disability, and any 
gastrointestinal complaints that occurred during service.

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The regional office should request 
that the Iowa Army National Guard certify 
any and all active duty for training 
dates for the veteran while he was a 
member between 1963 and 1988.

2.  The regional office should request 
that the appropriate National Guard 
office provide any medical records for 
the veteran for his period of service in 
the Army National Guard between 1963 and 
1988.

3.  The regional office should obtain 
copies of the complete clinical records 
of the veteran's hospitalization in 
October 1975 at a VA medical facility for 
hiatus hernia repair.  Specifically, the 
veteran's admitting history and 
examination should be requested.

4.  The regional office should schedule 
the veteran for a gastrointestinal 
examination to determine the nature and 
extent of any gastrointestinal disease 
present, including residuals of a hiatus 
hernia repair.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported.  After reviewing the veteran's 
records, the examiner should express an 
opinion concerning whether there is any 
etiological relationship between any 
gastrointestinal disease found, including 
residuals of a hiatus hernia repair, and 
any gastrointestinal complaints that were 
noted in service.  The examiner should be 
requested to express an opinion 
concerning whether the veteran's hiatus 
hernia, or any other gastrointestinal 
disease, had its inception in service.  
The claims folder must be made available 
to the examiner prior to and during the 
examination.

When these actions have been completed, the regional office 
should again review the veteran's claims for service 
connection.  If any claim is denied, the case should be 
processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
until and unless he receives further notice.  The purpose of 
this REMAND is to procure clarifying data.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

